         Case 1:20-cv-06456-ER Document 20 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SPIN MASTER LTD. and SPIN                                        ORDER
MASTER, INC.,
                              Plaintiﬀs,

                – against –                                  20 Civ. 6456 (ER)

BABY-HAPPY STORE, et al.,

                              Defendants.


SPIN MASTER LTD. and SPIN
MASTER, INC.,
                              Plaintiﬀs,

                – against –                                 20 Civ. 6457 (ER)


010, et al.,

                              Defendants.


RAMOS, D.J.:

         On or about August 28, 2020, SpinMaster served all defendants with process. As

of September 18, 2020, many of those defendants' time to answer expired. Accordingly,

SpinMaster is directed to submit a status update in both cases to the Court by November

1, 2020, providing a date by which it will be prepared to ﬁle for default judgment, if at

all.


It is SO ORDERED.


Dated:     October 2, 2020
           New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
